t c memo united_states tax_court sherif s abdelhak a k a samuel a abel petitioner v commissioner of internal revenue respondent docket no filed date sherif s abdelhak pro_se mark d eblen for respondent memorandum opinion goeke judge respondent determined income_tax deficiencies against petitioner for and in the amounts of dollar_figure dollar_figure and dollar_figure respectively respondent also determined additions to tax under sec_6651 for and in the amounts of dollar_figure dollar_figure and dollar_figure respectively further respondent determined accuracy-related_penalties against petitioner under sec_6662 in the amounts of dollar_figure and dollar_figure for and respectively the issues for decision are whether petitioner is entitled to a dollar_figure charitable_contribution_deduction for tax_year we hold that he is instead entitled to a charitable deduction of dollar_figure whether petitioner is entitled to a theft_loss deduction of dollar_figure for tax_year we hold that he is not whether petitioner through global trading group gtg an s_corporation of which petitioner is the sole shareholder is entitled to travel meal and entertainment business_expense deductions for tax_year for an amount greater than the dollar_figure allowed by respondent we hold that he is not whether petitioner through gtg may deduct travel and meal expense deductions of dollar_figure for the tax_year we hold he may not whether petitioner through gtg is entitled to more than dollar_figure in rent deductions for tax_year we hold that he is not 1unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure whether petitioner is liable for additions to tax under sec_6651 for tax years and we hold that he is whether petitioner is liable for accuracy-related_penalties under sec_6662 for disallowed deductions we hold that he is not liable for those penalties in and background petitioner was a resident of prospect kentucky at the time he filed his petition petitioner was the former president and chief_executive_officer ceo of the allegheny health education research foundation aherf a pennsylvania corporation aherf terminated petitioner in date and filed chapter bankruptcy proceeding sec_1 month later in july of that year a charitable deduction in petitioner sold his home to a subsidiary of aherf jellico inc jellico in petitioner signed a land installment contract with jellico to repurchase the home for dollar_figure with payment spread over years the terms of this contract required petitioner to pay percent of the principal dollar_figure each april 30th and interest payments of percent on the remaining principal each october 30th the contract also required petitioner to pay all taxes due on the residence jellico retained title during the contract period and would transfer title when petitioner paid the full contract_price if petitioner defaulted he could file suit to recover any principal payments made in excess of percent of the purchase_price less any damages to jellico thus his recovery in the event of his default was limited to the excess of his payments over dollar_figure dollar_figure x dollar_figure dollar_figure the contract assured jellico an unencumbered title during such a suit in date petitioner could not make the next interest payment of slightly over dollar_figure petitioner was also in default with respect to the property taxes on the residence by this time petitioner had made dollar_figure in principal payments petitioner contacted jellico and offered to donate his equity in the residence to aherf and vacate the premises jellico accepted the proposal and petitioner vacated the residence b theft_loss deduction on his return petitioner claimed a theft_loss deduction in the amount of dollar_figure this loss related to three pieces of property two life_insurance policies with cash surrender values of dollar_figure and dollar_figure and a keysop deferred_compensation account which petitioner valued at dollar_figure at the time aherf terminated petitioner the premiums of several life_insurance policies including the two claimed as theft losses were paid_by aherf in return for payment of the premiums aherf maintained a right of corporate recovery on these policies this right allowed aherf to recover the funds paid for the insurance premiums in the event of the policyholder’s death or termination petitioner assigned his rights under these policies to aherf in return for its funding of his key employees shared option plan keysop account a pension deferred_compensation account the keysop account itself was recoverable by aherf in the event aherf became insolvent or filed for bankruptcy at the time of his termination by aherf petitioner’s keysop deferred_compensation account carried a balance of dollar_figure also at the time of his termination petitioner had a loan from pnc bank which was cosigned by aherf for approximately dollar_figure million after petitioner was terminated pnc bank called the loan due aherf issued a check payable to pnc bank and petitioner jointly for dollar_figure using funds from petitioner’s keysop account to repay the loan one month after petitioner’s termination aherf filed for bankruptcy and reclaimed the remaining funds in petitioner’s keysop account c business deductions petitioner is the sole shareholder of gtg an s_corporation gtg’s business involves buying and selling raw materials worldwide petitioner’s form sec_1040 u s individual_income_tax_return for and claimed dollar_figure and dollar_figure respectively in business_expense deductions for meals travel and entertainment related to gtg petitioner submitted records that demonstrated that the expenses were incurred but not that the expenses had a business_purpose petitioner’s return also showed a rent expense deduction for related to gtg however petitioner presented no evidence related to this expense d penalties the parties stipulated that petitioner was delinquent in filing his tax returns for and petitioner filed his tax_return on date his tax_return on date and his tax_return no earlier than date i burden_of_proof and production discussion deductions are a matter of legislative grace taxpayers do not have an inherent right to claim them taxpayers generally bear the burden of proving that they are entitled to claimed deductions see rule a 503_us_79 292_us_435 the taxpayer is required to maintain records that are sufficient to enable the commissioner to determine his or her correct_tax liability see sec_6001 sec_1_6001-1 income_tax regs the commissioner’s determinations set forth in a notice_of_deficiency are generally presumed correct and the taxpayer bears the burden of proving that the determinations are in error rule a 290_us_111 pursuant to sec_7491 the burden_of_proof as to factual issues may shift to the commissioner where the taxpayer complies with substantiation requirements maintains records and cooperates fully with reasonable requests for witnesses documents and other information petitioner has not met the requirements of sec_7491 because he has not met the substantiation requirements regarding the deductions at issue the commissioner carries the burden of production under sec_7491 with respect to an individual’s liability for additions to tax once this burden is met the taxpayer has the burden of proving that delinquent filings did not stem from willful neglect and that the taxpayer had reasonable_cause for late filing see 469_us_241 116_tc_438 to prove reasonable_cause a taxpayer must show that he or she exercised ordinary business care and prudence but nevertheless could not file the return when it was due 92_tc_899 sec_301_6651-1 proced admin regs ii charitable_contribution petitioner claimed a charitable_contribution_deduction of dollar_figure on his tax_return as real_estate forfeiture respondent argues that petitioner has not established a valid charitable_contribution for this amount during we agree with respondent we hold petitioner may claim only dollar_figure as a charitable_contribution_deduction on his tax_return petitioner may donate to aherf as per sec_170 sec_170 defines a charitable deduction as a contribution or gift to or for_the_use_of a corporation trust or community chest fund or foundation petitioner misunderstands the nature of the installment land_contract under this contract petitioner gained title to the residence from jellico only upon completion of all payments therefore petitioner did not have title at the time of the donation petitioner knew of his lack of title when he offered the donation as his donation offered only his equity equity is the amount of principal paid into ownership interests 783_f2d_694 n 7th cir we need not decide the complicated issue of whether improvements to the property constituted payment petitioner merely claimed that he made improvements and then added the claimed value of these improvements to his deduction however petitioner has offered no proof substantiating these improvements or their value having failed to establish any proof of the claimed value we hold petitioner is not entitled to any deduction for improvements made to the home this leaves petitioner with dollar_figure in claimed equity as a contribution deduction however the land installment contract states that in event of default petitioner may sue to recover principal payments only in excess of dollar_figure dollar_figure x petitioner maintains that he never defaulted on the contract he contends that he made the donation before the october interest due_date fulfilling his obligation without default in a contract however default occurs when a party to the agreement fails to fulfill a stated material term 536_us_129 petitioner failed to pay the real_estate_taxes as required in the contract placing him in default as petitioner defaulted jellico is entitled to percent of the dollar_figure purchase_price or dollar_figure per the contract this leaves petitioner with dollar_figure in remaining equity dollar_figure - dollar_figure of this sum jellico is entitled to deduct the final interest payment and the unpaid property taxes as damages this amounts to dollar_figure therefore petitioner’s remaining equity and actual charitable_contribution is dollar_figure dollar_figure - dollar_figure iii theft_loss deductions sec_165 grants a taxpayer a deduction of any loss sustained during a taxable_year as a result of theft sec_165 e in order to claim this deduction a taxpayer must prove a theft occurred 40_tc_304 davis v commissioner tcmemo_2005_160 petitioner claims a theft_loss of dollar_figure on his tax_return relating to the value of employee_benefits this value stems from a life_insurance_policy with pacific life a life_insurance_policy with equitable life and the funds in petitioner’s keysop account petitioner maintains aherf unlawfully converted these funds resulting in a theft we find that petitioner has failed to prove a theft of the life_insurance policies occurred aherf was entitled to a right of corporate recovery on the policies allowing it to reclaim the amounts paid in premiums upon the policyholder’s death or termination aherf reclaimed the insurance_policy premiums only after petitioner’s employment was terminated further petitioner admits that he assigned to aherf all his rights under the insurance policies in return for keysop funding essentially petitioner did not own the policies accordingly petitioner failed to establish the theft of any value with respect to the policies petitioner likewise may not claim a theft_loss deduction for his keysop account at the time of his termination in date petitioner’s account had a balance of dollar_figure petitioner also had an outstanding loan from pnc bank cosigned by aherf for approximately dollar_figure million upon petitioner’s termination pnc bank immediately demanded full payment of the loan balance in response aherf issued a check for dollar_figure from petitioner’s keysop account to repay the balance of the loan in addition to using funds from the cashed-out insurance policies aherf’s check required signatures by both petitioner and pnc bank in order to be cashed although it was perhaps not as petitioner would have liked aherf did issue payment from his keysop account to discharge petitioner’s debt conferring a benefit on petitioner thus aherf did not make a conversion of petitioner’s funds a requirement to claim a theft_loss deduction see 52_tc_320 but the word ‘theft’ extends only to the ‘criminal appropriation of another's property to the use of the taker ’ quoting 232_f2d_107 5th cir aherf also structured employee keysop accounts so that it had the right to reclaim any funds in the accounts in event of bankruptcy or insolvency aherf filed a petition for bankruptcy under chapter and reclaimed petitioner’s remaining keysop fund sec_1 month after petitioner’s termination petitioner acknowledged and stipulated he knew of aherf’s rights to reclaim the funds and may not therefore claim a theft_loss on those funds we hold that petitioner has failed to prove theft of these funds occurred as such we hold petitioner is not entitled to any theft_loss deductions from the value of his life_insurance policies or his keysop account iv gtg business_expense deductions petitioner is the sole shareholder of gtg an s_corporation that trades in raw materials petitioner claimed several business deductions for expenses related to the payment of rent in as well as worldwide travel meals and entertainment in both and sec_162 authorizes a taxpayer to deduct ordinary and necessary business_expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business sec_1_162-1 income_tax regs provides that business_expenses deductible from gross_income include the ordinary and necessary expenditures directly connected with or pertaining to the taxpayer's trade_or_business deductions are a matter of legislative grace and petitioner must prove his entitlement to the deductions claimed indopco inc v commissioner u s pincite see also 39_f2d_540 2d cir where a taxpayer claims a business_expense but cannot fully substantiate it the court may approximate the allowable_amount in addition for any expenses related to travel or entertainment sec_274 provides sec_274 substantiation required --no deduction or credit shall be allowed-- unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating the taxpayer's own statement a the amount of such expense or other item b the time and place of the travel entertainment amusement recreation or use of the facility or property c the business_purpose of the expense or other item the requirements of sec_274 are designed to ensure taxpayers maintain records and documentation sufficient to substantiate each expense claimed as a deduction see 85_tc_731 without business records or other proof to substantiate that those expenses were incurred for business purposes a taxpayer is not entitled to such deductions sec_6001 sec_1_6001-1 income_tax regs petitioner has presented no evidence concerning any rent payments paid_by gtg for thus without any evidence to substantiate the claimed expenses we find that petitioner is not entitled to any rent expense deduction in excess of the dollar_figure allowed by respondent with respect to the travel and entertainment_expenses for both and petitioner’s evidence consisted of financial records in the form of copied receipts bills credit card statements and a single expense report from a gtg employee petitioner did not offer any testimony as to the business_purpose of any of the expenses noted in the financial records for example while the expense report vaguely listed several costs it provided no details as to the purpose of these costs other than that they were incurred in ghana therefore petitioner’s documentation did not fulfill the sec_274 requirements thus we hold that petitioner is not entitled to any gtg travel meal and entertainment deductions beyond the dollar_figure allowed by respondent for pursuant to sec_274 v additions to tax the parties stipulated that petitioner filed his return for tax_year on date his return for tax_year on date and his return for tax_year no earlier than date sec_6651 imposes an addition_to_tax for failure_to_file tax returns on time unless it is shown that the failure was due to reasonable_cause and not willful neglect the stipulation of the parties has met respondent’s burden of production petitioner then bears the burden to show reasonable_cause for late filing see 147_f3d_147 2d cir generally factors that constitute ‘reasonable cause’ include unavoidable postal delays death or serious illness of the taxpayer or a member of his immediate_family or reliance on the mistaken legal opinion of a competent tax adviser lawyer or accountant that it was not necessary to file a return affg tcmemo_1991_24 in this case petitioner offered no testimony or other evidence that would support his argument that a reasonable_cause existed for his late filing petitioner claims constant transit and relocations as his reasonable_cause for late filing we are not convinced by this argument thus with no evidence probative of reasonable_cause we conclude that petitioner is liable under sec_6651 for additions to tax for failure to timely file his federal_income_tax returns for and vi accuracy-related_penalties respondent also determined that petitioner is liable under sec_6662 for accuracy-related_penalties for tax years and sec_6662 imposes an accuracy-related_penalty equal to percent of the underpayment to which sec_6662 applies sec_6662 applies to the portion of an underpayment_of_tax which is attributable to among other things negligence or intentional disregard of rules or regulations a substantial_understatement_of_income_tax or a substantial_valuation_misstatement see sec_6662 - sec_6662 defines negligence as any careless reckless or intentional disregard see also 820_f2d_1464 9th cir intentional disregard occurs when a taxpayer who knows or should know of a rule_or_regulation chooses to ignore the requirements sec_6664 provides that the accuracy-related_penalty shall not be imposed with respect to any portion of an underpayment if it is shown that there was reasonable_cause for that portion and the taxpayer acted in good_faith with respect to that portion the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs in this case the claimed charitable_contribution_deduction in was aggressive and bears scrutiny but we believe petitioner claimed the deduction in good_faith based upon his knowledge of the facts and understanding of the law this is not a valuation case where under sec_6664 the reasonable_cause exception would not be available unless the taxpayer relied on a qualified_appraisal and made a good_faith investigation of the property’s value the value of the property has always been known dollar_figure petitioner merely misunderstood his interest in the property according to the purchase agreement with jellico we find this misunderstanding to have been in good_faith with respect to all other and items we find petitioner’s claims to be reasonable given his difficult circumstances at the time the tax returns were filed petitioner once the president and ceo of a health care organization had lost his job his house and his interest in a deferred_compensation account and was recently divorced thus given these difficult circumstances and petitioner’s limited knowledge of the tax laws we find that the claimed deductions were made with reasonable_cause and in good_faith accordingly we do not sustain the imposition of accuracy-related_penalties for the tax years and to reflect the foregoing decision will be entered under rule
